DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Page 11 Paragraph 25 Line 3 it appears that “coupled to the add-on a 110” should read “coupled to the add-on 100”
Page 13 Paragraph 42 Line 2 it appears that “constructed by led” should read “constructed by LED”
Page 21 Paragraph 63 Line 1 it appears that “screen 65” should read “screen 65B”
Page 26 Paragraph 82 Line 4 it appears that “input device 818” should read “input device 820”
Page 26 Paragraph 82 Line 5 it appears that “communications link 928” should read “communications link 828”
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-3, 11, 14-17, 21, 22, 27, 28, and 30 are objected to because of the following informalities:  
Claims 1, 14, 15, 17, 28 it appears that “stimuli providing portion” should read “stimuli-providing portion”
Claim 1 Line 5 it appears that “for the conducting of one or more oculomotor” should read “for conducting of one or more oculomotor”
Claim 2 Lines 1-2 it appears that “wherein wherein” should read “wherein”
Claim 3 Line 3 it appears that “both IR sensor” should read “both the IR sensor”
Claim 3 Line 3-4 it appears that “with operational range” should read “with an operational range”
Claim 11 Lines 1-2 it appears that “recognizes using iris” should read “recognizes an individual using iris”
Claim 16 Line 2 it appears that “distance of test subject” should read “distance of a test subject”
Claim 17 Line 4 it appears that “with the combination” should read “with a combination”
Claim 17 Line 6 it appears that “coordinate the interaction” should read “coordinate an interaction”
Claim 17 Line 6 it appears that “add-on structure in the conducting” should read “add-on structure in conducting”
Claim 21 Lines 3-4 it appears that “communication capabilities communicate” should read “communication capabilities to communicate”
Claim 22 Lines 3-4 it appears that “one or more sensors on the integrated device” should read “one or more sensors on the apparatus”
Claim 27 Line 2 it appears that “a particular recognized individual” should read “the recognized individual”
Claim 28 Lines 2-3 it appears that “from one or more sensors” should read “from the one of more sensors”
Claim 30 line 2 it appears that “distance of test subject” should read “distance of a test subject”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, 16, 22, and 27 recite the following limitations that lack sufficient antecedent basis.
Claim 7 Line 1 “wherein the screen is foldable” For the purposes of this examination “the screen” will be interpreted as the screen claimed in claim 6.
Claim 12 Line 2 “the results from one or more oculomotor tests” For the purposes of this examination “the results” will be interpreted as “results from one or more oculomotor tests”
Claim 12 line 3 “the same individual previously recorded” For the purposes of this examination “the same individual previously recorded” will be interpreted as “an individual previously recorded”
Claim 16 Line 2 “the sensors” For the purposes of this examination “the sensors” will be interpreted as “a sensor”
Claim 22 Lines 3-4 “the integrated device” For the purposes of this examination “the integrated device will be interpreted as “the apparatus” as claimed in claim 17.
Claim 27 Line 1 “the results from one or more oculomotor tests” For the purposes of this examination “the results” will be interpreted as “results from one or more oculomotor tests”
Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 lines 1-2 recite “recognizes using iris recognition.” It is unclear what the device is recognizing in this instance. For the purposes of examination, the claim will be interpreted as “recognizes an individual using iris recognition” since it is similar in form to claim 10.
Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 line 2 cites “illuminator (at a wavelength centered around 850 nm) are.’ It is unclear why the applicant included the parenthesis and if the limitation included within is intended to be part of the claim. For the purposes of this examination, the limitation within the parenthesis will be interpreted as part of the limitation. The term “around” in claim 19 is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose if this examination, the limitation will be interpreted as “centered at 850 nm.”
Claim 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 27 line 2 recites “a particular recognized individual” it is unclear whether the claim is referring to the individual who was recognized in claim 26 or a new recognized individual. For the purposes of this examination claim 27 will be interpreted as referring to the same individual recognized in claim 26.
Claim 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 28 lines 2-3 recite “from one or more sensors” it is unclear whether the applicant is referring to the “one or more sensors” as claimed in claim 26 or if the applicant is claiming a new “one or more sensors.” If the applicant is claiming a new “one or more sensors” then they must use different terminology to refer to them as two distinct components cannot be claimed using the same name.

Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 13-23, 25, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreuger US Pub No. 2019/0167095 A1 hereinafter Krueger
Regarding claim 1, Kreuger discloses an integrated device for conducting oculomotor tests (Abstract), the integrated device comprising: 
a mobile device (Page 31-32 Paragraph 363), 
an add-on structure that communicates with the mobile device to provide supplemental features to the mobile device for the conducting of one or more oculomotor tests, the add-on structure including a stimuli providing portion (Page 29-30 Paragraph 335); 
and an application loaded upon the mobile device to coordinate the interaction of the mobile device and add-on structure in the conducting of the oculomotor test (Page 21 Paragraph 217).  
Regarding claim 2, Kreuger discloses the integrated device of Claim 1, wherein at least one of the add-on structure or the mobile device includes an infrared (IR) sensor and an at least one IR illuminator that provides information directly or indirectly to the application (Page 32 P364).  
Regarding claim 3, Kreuger discloses the integrated device of Claim 2, wherein the IR sensor includes a resolution of at least 1920 by 1080 pixels (Page 40 Paragraph 438), the IR sensor is part of the add-on structure (Page 31-32 Paragraph 363), both IR sensor and illuminator with operational range centered at wavelength of 850 nm (Page 43 Paragraph 469).
Regarding claim 4, Kreuger discloses the integrated device of Claim 1, wherein the application is configured to communicate with remote computers for an account where information can be stored and recalled (Page 20 Paragraph 203). Kreuger teaches that the device can communicate with external devices to store data and track multiple users.
Regarding claim 5, Kreuger discloses the integrated device of Claim 1, wherein the application instructs a user and automates at least a portion of the one or more oculomotor test through feedback received through one or more sensors on the integrated device (Page 21 Paragraph 217).  
Regarding claim 6, Kreuger discloses the integrated device of Claim 1, wherein the stimuli-providing portion includes a plurality of light emitting diodes positioned on a screen (Page 42 Paragraph 457), facilitating a Horizontal Gaze Nystagmus (HGN) procedure (Page 5-6 Paragraph 90).  
Regarding claim 8, Kreuger discloses the integrated device of Claim 5, wherein the stimuli-providing portion includes an optimized pupillary light reflex (PLR)-related light flash (Page 5-6 Paragraph 90).  
Regarding claim 13, Kreuger discloses the integrated device of Claim 1, wherein the mobile device is a mobile phone (Page 21 Paragraph 217).    
Regarding claim 14, Kreuger discloses the integrated device of Claim 1, wherein the integrated device measures a distance of the stimuli providing portion from one or more sensors using image recognition. Kreuger teaches that reflective contacts can be worn by the user to aid in eye tracking and that eye tracking can be used to determine the distance between an object, or stimuli providing portion, and the camera, or sensor. This distance is calculated using images received by the camera and thus is sufficient to anticipate the broad limitation of “using image recognition” since the distance is being recognized from the images (Page 43 Paragraph 459).
Regarding claim 15, Kreuger discloses the integrated device of Claim 1, wherein the integrated device measures a distance of the stimuli providing portion from one or more sensors using propagated electromagnetic waves (Page 43 Paragraph 462).  Kreuger discloses that electromagnetic waves can be utilized to track the location of the user’s contact lenses from a video game console or other stimuli providing objects.
Regarding claim 16, Kreuger discloses the integrated device of Claim 1, wherein the integrated device measures a distance of test subject from the sensors (Page 43 Paragraph 459).  Kreuger teaches that the device can measure the distance from the sensors on the user’s eyewear to the contact lenses.
Regarding claim 17, Kreuger discloses an apparatus (Abstract) comprising: 
an add-on structure that communicates with a mobile device to provide supplemental features to the mobile device for conducting one or more oculomotor tests with the combination of the add-on structure and the mobile device, the add-on structure including a stimuli providing portion (Page 31-31 Paragraph 363); and 
an application loaded upon the mobile device to coordinate the interaction of the mobile device and add-on structure in the conducting of the oculomotor test (Page 21 Paragraph 217).  
Regarding claim 18, Kreuger discloses the apparatus of Claim 17, wherein at least one of the add-on structure or the mobile device includes an infrared (IR) sensor and an at least one IR illuminator that provides information directly or indirectly to the application (Page 32 Paragraph 364).  
Regarding claim 19, Kreuger discloses the apparatus of Claim 18, wherein the IR sensor and the at least one IR illuminator (at a wavelength centered around 850 nm) are provided by the add-on structure (Page 43 Paragraph 469).  
Regarding claim 20, Kreuger discloses the apparatus of Claim 18, wherein the IR sensor on the add-on structure is in addition to a second IR sensor on the mobile device (Page 31-32 Paragraph 363-364). Kreuger discloses an IR sensor on the add-on structure and using a smartphone. Many smartphones contain IR sensors so this limitation is met.    
Regarding claim 21, Kreuger discloses the apparatus of Claim 17, wherein the mobile device is a mobile phone with communication capabilities, and the application is configured to utilize such communication capabilities communicate with remote computers for an account where information can be stored and recalled (Page 17 Paragraph 179).  
Regarding claim 22, Kreuger discloses the apparatus of Claim 17, wherein the application instructs a user and automates at least a portion of the one or more oculomotor tests through feedback received through one or more sensors on the integrated device (Page 21 Paragraph 217).  
Regarding claim 23, Kreuger discloses the apparatus of Claim 17, wherein the stimuli-providing portion includes a plurality of light emitting diodes positioned on a screen, (Page 42 Paragraph 457), facilitating a Horizontal Gaze Nystagmus (HGN) procedure (Page 5-6 Paragraph 90).  
Regarding claim 25, Kreuger discloses the apparatus of Claim 23, wherein the stimuli-providing portion includes an optimized pupillary light reflex (PLR)-related light flash (Page 5-6 Paragraph 90).  
Regarding claim 29, Kreuger discloses the apparatus of Claim 17, wherein one or both of the application and the add-on structure enables measurement of a distance of the stimuli providing portion from one or more sensors using propagated electromagnetic waves (Page 43 Paragraph 462).  Kreuger discloses that electromagnetic waves can be utilized to track the location of the user’s contact lenses from a video game console or other stimuli providing objects. The application must be conducive to this process if the device can perform it.
Regarding claim 30, Kreuger discloses the apparatus of Claim 17, wherein one or both of the application and the add-on structure enables measurement of a distance of test subject from one or more sensors (Page 43 Paragraph 459).  Kreuger teaches that the device can measure the distance from the sensors on the user’s eyewear to the contact lenses. The application must be conducive to this process if the device can perform it.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuger in view of Samec US Pub No. 2017/0365101 hereinafter Samec
Regarding claim 9, Kreuger discloses the integrated device of Claim 1. Kreuger fails to disclose wherein the integrated device is configured to recognize an individual.  
Samec teaches a display system comprising a head mounted virtual reality display configured to perform neurological analysis (Abstract). Thus, it falls within the same field of invention as the applicant’s device. Samec further teaches cameras configured to image the retinas and/or irises of the eyes, the iris and retina imaging or scanning may be performed for secure identification of users and correctly associating user data with a particular user (Page 23 Paragraph 478).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date to combine the invention of Kreuger with the iris imaging from Samec because identifying a user allows correct association of data to the user (Page 23 Paragraph 478).
Regarding claim 11, Kreuger discloses the integrated device of Claim 8. Kreuger fails to disclose wherein the integrated device recognizes using iris recognition.  
Samec teaches cameras configured to image the retinas and/or irises of the eyes, the iris and retina imaging or scanning may be performed for secure identification of users and correctly associating user data with a particular user (Page 23 Paragraph 478).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date to combine the invention of Kreuger with the iris imaging from Samec because scanning the iris allows for secure identification of the user before displaying private data (Page 23 Paragraph 478).
Regarding claim 26, Kreuger discloses the apparatus of Claim 17. Kreuger fails to disclose wherein the application utilizes one or more sensor from the combination of the add-on structure and the mobile device to recognize an individual.  
Samec teaches cameras configured to image the retinas and/or irises of the eyes, the iris and retina imaging or scanning may be performed for secure identification of users and correctly associating user data with a particular user (Fig 10 Ref 24 Page 23 Paragraph 478). Samec teaches more than one camera which satisfies this limitation.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date to combine the invention of Kreuger with the iris imaging from Samec because identifying a user allows correct association of data to the user (Page 23 Paragraph 478).
Regarding claim 28, Kreuger in view of Samec disclose the apparatus of Claim 26. Kreuger further discloses wherein one or both of the application and the add-on structure enables measurement of a distance of the stimuli providing portion from one or more sensors using image recognition. Kreuger teaches that reflective contacts can be worn by the user to aid in eye tracking and that eye tracking can be used to determine the distance between an object, or stimuli providing portion, and the camera, or sensor. This distance is calculated using images received by the camera and thus is sufficient to anticipate the broad limitation of “using image recognition” since the distance is being recognized from the images (Page 43 Paragraph 459). The application must be conducive to this process if the device can perform it.
Claims 7, 10, 12, and 24, are rejected under 35 U.S.C. 103 as being unpatentable over Kreuger in view of Stevens US Pub No. 2016/0166204 hereinafter Stevens.
Regarding claim 7, Kreuger discloses the integrated device of Claim 5. Kreuger fails to disclose wherein the screen is foldable, facilitating a Near Point Convergence (NPC) procedure.  
Stevens teaches a system including a smartphone that is used to detect visual impairment of the user and falls within the same field of endeavor as the application. Stevens further teaches that the display may be angled for viewing (Page 5 Paragraph 46). It is noted that the angling of the display is sufficient to anticipate this limitation because the folding of the applicant’s screen merely produces an angled display.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date to combine the device of Kreuger with the foldable display of Stevens because it allows for greater context and understanding of the user’s operating patterns and the resulting data. (Page 5 Paragraph 46). Furthermore, certain smartphones such as the Samsung Galaxy Fold, released on September 6th 2019, are capable of being folded so utilizing a generic smartphone as the screen for the device satisfies this limitation.
Regarding claim 10, Kreuger discloses the integrated device of Claim 8. Kreuger fails to disclose wherein the integrated device recognizes an individual using facial recognition.  
Stevens teaches a system capable of recognizing a user through fingerprint recognition, keypad entry, voice recognition, or facial recognition.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date to combine the device of Kreuger with the facial recognition of Stevens because identifying the user is an integral part of tracking user data and providing the correct baseline data to compare subsequent results to (Page 3 Paragraph 35).
Regarding claim 12, Kreuger discloses the integrated device of Claim 8. Kreuger fails to disclose wherein the integrated device compares the results from the one or more oculomotor tests for a particular recognized individual against a baseline for the same individual previously recorded.  
Stevens teaches a system which compares the results from the one or more oculomotor tests for a particular recognized individual against a baseline for the same individual previously recorded (Page 6 Paragraph 54).  
It would have been obvious to one of ordinary skill in the art prior to the effective filling date to combine the device of Kreuger with the baseline comparison of Stevens because tracking the differences between a user’s baseline results and current results allows for detection of differences which may indicate visual impairment (Page 6 Paragraph 54).  
Regarding claim 24, Kreuger discloses the apparatus of Claim 23. Kreuger fails to disclose wherein the screen is foldable, facilitating a Near Point Convergence (NPC) procedure.  
Stevens teaches a system utilizing a smartphone to detect visual impairment, and that the display may be angled for viewing (Page 5 Paragraph 46). It is noted that the angling of the display is sufficient to anticipate this limitation because the folding of the applicant’s screen merely produces an angled display.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date to combine the device of Kreuger with the foldable display of Stevens because it allows for greater context and understanding of the user’s operating patterns and the resulting data. (Page 5 Paragraph 46). Furthermore, certain smartphones such as the Samsung Galaxy Fold, released on September 6th 2019, are capable of being folded so utilizing a generic smartphone as the screen for the device satisfies this limitation.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kreuger in view of Samec as applied to claim 26 above, and further in view of Stevens
Regarding claim 27, Kreuger in view of Samec discloses the apparatus of Claim 26. Kreuger in view of Samec fails to disclose wherein the application compares the results from the one or more oculomotor tests for a particular recognized individual against a baseline for the same individual previously recorded.  
Stevens teaches a system which compares the results from the one or more oculomotor tests for a particular recognized individual against a baseline for the same individual previously recorded (Page 6 Paragraph 54).  
It would have been obvious to one of ordinary skill in the art prior to the effective filling date to combine the device of Kreuger in view of Samec with the baseline comparison of Stevens because tracking the differences between a user’s baseline results and current results allows for detection of differences which may indicate visual impairment (Page 6 Paragraph 54).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ERIC OGLES whose telephone number is (571)272-7313. The examiner can normally be reached M-F 8:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on Monday – Friday 9:00AM – 4:00PM at (571) 270-5528 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW ERIC OGLES/Examiner, Art Unit 4165                                                                                                                                                                                                        

/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775